This opinion is subject to administrative correction before final disposition.




                                  Before
                      KING, MCCONNELL, and FOIL,
                         Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                     Stephen R. KERLAGON
                Lance Corporal (E-3), U.S. Marine Corps
                              Appellant

                              No. 201800358

                         Decided: 20 November 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Michael D. Libretto, USMC.
   Sentence adjudged 14 August 2018 by a general court-martial
   convened at Marine Corps Recruit Depot Paris Island, South Carolina,
   consisting of a military judge sitting alone. Sentence approved by the
   convening authority: reduction to E-1, confinement for seven months,
   and a bad-conduct discharge.
   For Appellant: Captain Kimberly D. Hinson, JAGC, USNR.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
                 United States v. Kerlagon, No. 201800358


and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                     2